Exhibit 10.1

 

CH2M HILL Companies, Ltd.
Amended and Restated Short Term Incentive Plan

ARTICLE I
INTRODUCTION

1.1



Establishment.  CH2M HILL Companies, Ltd., a Delaware corporation, hereby amends
and restates the CH2M HILL Companies, Ltd. Short Term Incentive Plan effective
February 11, 2016 to award incentive compensation to eligible Participants. This
Plan amends, restates, and supersedes the CH2M HILL Companies, Ltd. Amended and
Restated Short Term Incentive Plan dated January 1, 2012.

1.2



Purposes.  The purposes of the Plan are to:

·



Reward a limited group of executives and senior leaders for the creation of
value in the organization through the achievement of financial and/or strategic
goals, and/or

·



Provide financial incentives to Plan Participants to incentivize their
contribution to the annual financial performance of the Company, thereby
increasing shareholder value.

ARTICLE II
DEFINITIONS

2.1



Affiliated Company means any corporation, limited liability company, partnership
or other business entity or division or department of an entity, having
employees to whom the Plan Sponsor has extended (with the acceptance of such
entity), and, if such ownership level is less than 50%, for legitimate business
reasons, the benefits of this Plan, or any successor entities of such an entity,
and in which the Plan Sponsor owns directly or indirectly at least 20% of the
entity. 

2.2



Award means a grant of Stock Instruments and/or cash under the Plan.

2.3



Board means the Board of Directors of the Company.

2.4



CEO means Chief Executive Officer of CH2M HILL Companies, Ltd. 

2.5



Code means the Internal Revenue Code of 1986, as amended from time to time.

2.6



Committee means a committee established under Article V of the Plan.

2.7



Company means the Plan Sponsor.

2.8



Competitor means any engineering, program management, or construction company
engaged in any activities or business similar in material respects to CH2M HILL
business and/or listed among the top 25 companies on any ENR (Engineering News
Record) list of top industry leaders (for the year in question), where the
Company is listed in the top 25 companies on the list.



--------------------------------------------------------------------------------

 



2.9



Disability means a disability of the Employee pursuant to which the Employee is
entitled to disability benefits from the long term disability program of the
Company or an Affiliated Company.

2.10



Employee means an individual who is employed by the Company or an Affiliated
Company.

2.11



Effective Date means the effective date of the Plan, which is January 1, 2012.

2.12



Participant means an Employee designated to be eligible to receive an Award
under the Plan as provided in Article III.

2.13



Performance-Based Compensation means compensation under an Award that is
intended to satisfy the requirements of Section 162(m) of the Code for
“qualified performance-based compensation” paid to a participant who is deemed a
“covered employee” within the meaning of Code § 162(m)(3).  Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
under Code § 162(m) does not constitute performance-based compensation for other
purposes, including for purposes of Code Section 409A.

2.14



Plan means the CH2M HILL Companies, Ltd. Short Term Incentive Plan.

2.15



Plan Sponsor means CH2M HILL Companies, Ltd, a Delaware corporation.

2.16



Program means each one-year short term incentive cycle.

2.17



Program Period means a period beginning on January 1st of the Program year and
completing 12 months thereafter (ex. January 1, 2012 through December 31, 2012).

2.18



Retirement means the termination of employment or significant reduction in hours
by the Participant on or after age 55, other than an involuntary termination for
cause, if the sum of the Participant’s age and years of service equals 65 or
more and, in all cases, that constitutes a ”separation from service” within the
meaning of Code § 409A. Prior to January 1, 2011, Retirement means the
termination of employment or significant reduction in hours by the Participant
on or after age 55 that constitutes a “separation from service” within the
meaning of Code § 409A.

2.19



Stock or Stock Instruments means Company stock or stock equivalents granted
under the Plan.

2.20



Target Award means the target award amount established under the Plan for each
Participant.



ARTICLE III
PARTICIPATION

The Committee, in its sole discretion and except as otherwise delegated pursuant
to Sections 5.3 and 5.4 below, shall designate the Employees who may participate
in the Plan for any Program Period from among the Employees of the Company or an
Affiliated Company.   Participation in the Plan will be on a Program Period by
Program Period basis, and participation in a Program Period will not, in and of
itself, entitle an Employee to participate in any other Program Period.

ARTICLE IV
SHORT TERM INCENTIVE AWARDS

4.1



Target Awards and Performance Goals.  Within 90 days of the beginning of each
Program Period, as required by the Code, the Committee (or the CEO as authorized
by Sections 5.3 and 5.4 below) in its sole discretion shall establish the Target
Award for each Participant, the performance goals for the Program Period, if
applicable, the performance required to achieve a payout at target (100% of
target), if applicable, as well as the minimum and maximum payouts. Performance
goals for a Participant who is a “covered employee” within the meaning of Code
§ 162(m)(3) that are intended to be Performance-Based Compensation must be
approved by Company shareholders in accordance with the procedures set forth in
Section 162(m) of the Code.

4.2



Award Determination Process.  The Board establishes the bonus pool for the
Awards to Participants at the beginning of the applicable Program Period. The
actual payout value of the Award will be the Target Award adjusted up or down
according to enterprise/business unit performance, individual Participant
performance, or such other reason as determined in accordance with this Section
4.2. Not all eligible Participants will receive an Award. All determinations
made related to attainment of performance goals shall be made in the sole
discretion of the Committee, and shall be final and binding on all Participants.
Award provisions shall not be modified or amended if the modification or
amendment would cause compensation payable pursuant to such Award to fail to
constitute qualified performance-based compensation under Code § 162(m).

All payments for a Program Period are totally discretionary.  The Committee (or
the CEO under any delegation of authority made pursuant to Sections 5.3 and 5.4
below) may, for any reason (including, but not limited to, if the individual
Participant’s actions during the Program Period, directly or indirectly,
resulted in a significant negative impact to the Company and/or the advancement
of the Company’s strategic objectives, and/or resulted in a violation of Company
policy(ies), ethical breaches, misconduct, negligence and/or poor job
performance), choose to pay an Award to any Participant that is less than the
amount that would be paid based on actual achievement of the performance goals
for the Program Period, including an actual payout of $0 to such
Participant.  If an eligible Employee becomes a Participant in the Plan after
the Program Period has begun, the Participant’s Award may be prorated
accordingly.  In addition, Awards will be prorated for a Participant who
converts to or from a part-time or flex employment status during a Program
Period.





--------------------------------------------------------------------------------

 



4.3



Minimum and Maximum Award Payouts.  The minimum Award payout for any Program
Period shall be $0. The maximum Award payout for each Participant for any
Program Period, shall generally not exceed 200% (2 times) of the Target Award as
determined by the Committee (or the CEO under any delegation of authority made
pursuant to Sections 5.3 and 5.4 below) based on performance, but will be within
the discretion of the Committee to determine subject to Section 4.4 with respect
to compliance with the requirements of Code § 162(m). Notwithstanding the above,
the maximum award payout for each Participant for any Program Period shall not
exceed $10,000,000 for that Program Period and may be adjusted to a lesser
amount at the discretion of the Committee. 

4.4



Code § 162(m) Compliance.  The Company intends that the Awards to Participants
who are deemed “covered employees” within the meaning of Code § 162(m)(3) will
satisfy the performance-based compensation requirements of Code § 162(m) so that
the Company may deduct any compensation paid under the Plan for federal income
tax purposes without limitation.  If any provision of this Plan or any Award
would otherwise conflict with such intent, that provision, to the extent
possible, shall be interpreted and deemed amended so as to avoid such
conflict.  For a Participant who is deemed a “covered employee” within the
meaning of Code § 162(m)(3), in no event shall any amount payable hereunder that
is intended to constitute Performance-Based Compensation be paid under this Plan
unless the Committee has certified the achievement of the applicable performance
goals.

4.5



Payouts of Short Term Incentive Awards.  The payout of Awards will be made as
soon as practicable after the end of the Program Period when Award payout
amounts have been determined and generally within ninety days after the end of
the Program Period, but no later than the end of the calendar year following the
end of the Program Period. Except as provided in Article VI, a Participant must
be employed by the Company or an Affiliated Company on the last day of the
Program Period and on the Award payout date to be eligible for a payout;
provided, however, that if a Participant ceases to be employed after the Program
Period ends but prior to the payout date due to death, Disability, or
Retirement, such Participant remains eligible for a payout. Payments can be made
in the form of 100% cash, 100% Stock Instruments, or any combination thereof as
determined by the Committee. To the extent an Award payout results in a
Participant exceeding any ownership limits under the Company’s Articles of
Incorporation and/or Bylaws, the Award shall be paid out in cash.

4.6



Non-Transferability of Awards.  No Award shall be assignable or transferable.

4.7



Restrictions on Transfers of Instruments.   All Stock Instruments transferred to
a Participant in accordance with the Plan will be subject to the terms,
conditions, and restrictions on Company Stock set forth in the Company’s
Articles of Incorporation and Bylaws, as amended from time to time, including:
(i) restrictions that grant the Company the right (but not the obligation) to
repurchase shares upon termination of the shareholder’s affiliation with the
Company; (ii) restrictions that grant the Company a right of first refusal if
the shareholder wishes to sell shares other than in the Internal Market;
(iii) restrictions that require the approval of the Company for any other sale
of shares; and (iv) the rules of the Company’s internal market.





--------------------------------------------------------------------------------

 



4.8



Withholding Requirement.  All Awards are subject to withholding of all taxes,
government mandated social benefit contributions, or other payments required to
be withheld which are applicable to the Participants. If Company stock is
awarded, a Participant will receive shares net of his or her tax withholding
obligation if not enough cash is awarded to cover taxes. 

ARTICLE V
PLAN ADMINISTRATION

5.1



Committee.  Except as otherwise set forth in this Plan, the Plan shall be
administered by the Compensation Committee appointed by and serving at the
pleasure of the Board.  The composition of the Committee shall consist of those
members as described in the Charter of the Committee, as may be amended from
time to time (the “Charter”).

5.2



Committee Meetings and Actions.  The Committee shall hold meetings and have the
authority to take such action as determined in the Charter.

5.3



Powers of Committee.  The Committee shall, in its sole discretion, select the
Participants from among the Employees, select the performance goals for each
Program Period, establish Target Awards for Participants for each Program
Period, determine the time at which Awards are to be paid, determine actual
performance against the established performance goals for purposes of Award
payout calculations, and establish such other terms under the Plan as the
Committee may deem necessary or desirable and consistent with the terms of the
Plan. The Committee may, for any reason, choose to pay an Award to any
Participant that is less than the amount that would be paid based on actual
achievement of the performance goals for the Program Period, including an actual
payout of $0 to such Participant. The Committee shall have the full and
exclusive right to grant and determine terms and conditions of all Awards
granted under the Plan. The Committee shall determine the form of notice that
shall evidence the particular provisions, terms, and conditions. The Committee
may from time to time adopt such rules and regulations for carrying out the
purposes of the Plan, as it may deem proper and in the best interests of the
Company.

The Committee may from time to time delegate its responsibilities as it
determines is necessary, in its sole discretion.  The Committee may correct any
defect, supply any omission, and reconcile any inconsistency in the Plan.  No
member of the Committee shall be liable for any action or determination made in
good faith.  The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons. 

The Committee shall approve participation, Target Awards, and Award payout
amounts for any Section 16 officers under the securities laws.





--------------------------------------------------------------------------------

 



5.4



Delegation of Authority.  Pursuant to Section 5.3, the Committee delegates to
the CEO the authority to select those Employees (other than Section 16 officers
under the securities laws and any key executives as determined by the Committee)
who shall participate in the Plan from time to time, and to establish the
eligibility criteria and Target Awards for Employees participating in the Plan
(other than Section 16 officers under the securities laws and any key executives
as determined by the Committee). The CEO may, for any reason, choose to pay an
Award to any Participant (other than Section 16 officers under the securities
laws and any key executives as determined by the Committee) that is less than
the amount that would be paid based on actual achievement of the performance
goals for the Program Period, including an actual payout of $0 to such
Participant, provided however that such authority may only be exercised by the
CEO after the Committee has determined actual performance against the
established performance goals for purposes of meeting Plan criteria for the
payout of Plan Awards and has determined the payout percentage under the
Plan.  The CEO shall inform the Committee of any such decisions at the next
regularly scheduled Committee meeting.

Day to day administration of the Plan shall be performed by employees of the
Company.  

5.5



Interpretation of Plan.  The determination of the Committee as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Stock Instruments which may be or have been granted pursuant to the Plan.

5.6



Limitation of Liability and Indemnification.

a.



No member of the Committee or of the Board, nor the CEO, shall be liable for any
action or determination made in good faith.

b.



Each person who is or shall have been a member of the Committee or of the Board,
and the CEO, shall be indemnified and held harmless by the Plan Sponsor against
and from any loss, cost, liability or expense that may be imposed upon or
reasonably incurred in connection with or resulting from any claim, action, suit
or proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid in settlement thereof, with the
Company’s approval, or paid in satisfaction of a judgment in any such action,
suit or proceeding against him or her, provided such person shall give the
Company an opportunity, at its own expense, to handle and defend the same before
undertaking to handle and defend it on such person’s own behalf.



ARTICLE VI
TERMINATION OF AFFILIATION

6.1



Retirement.  If a Participant qualifies for Retirement after the end of the
Program Period but prior to the payout date, and provided the Participant does
not, subsequent to such Retirement, affiliate with a Competitor (directly or
indirectly as an employee, consultant, director, officer, or shareholder of more
than 5% of equity), the Participant shall remain eligible for a payout.       

6.2



Death.  If a Participant dies after the end of Program Period but prior to the
payout date, the Participant shall remain eligible for (but not entitled to) a
payout, and any payout if made will be made to the Participant’s estate as
provided in Section 4.5 of the Plan. 

6.3



Disability.  Upon the Participant’s separation from service, within the meaning
of Code § 409A, from the Company or an Affiliated Company by reason of
Disability after the end of the Program Period but prior to the payout date, the
Participant shall remain eligible for a payout, and any payout will be made to
the Participant as provided in Section 4.5 of the Plan.

6.4



Other Termination.  Upon the Participant’s voluntary or involuntary separation
from service, within the meaning of Code § 409A, from the Company or an
Affiliated Company (except as otherwise provided in Sections 6.1, 6.2 and 6.3),
all rights a Participant has to any outstanding and not yet paid Award shall
terminate.

ARTICLE VII
REQUIREMENTS OF LAW

7.1



Requirements of Law.  All Awards pursuant to the Plan shall be subject to all
applicable laws, rules and regulations.

7.2



Governing Law.  The Plan and all agreements under the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, United States
of America.

ARTICLE VIII
CLAWBACK

This Plan incorporates by reference the Company’s clawback policy, and any
Participant’s participation in this Plan is subject to such clawback policy.

ARTICLE IX
AMENDMENT, MODIFICATION AND TERMINATION

The Committee may amend or modify any provision of the Plan at any time, and may
suspend the granting of Awards under the Plan.  The Board may terminate the Plan
at any time.

The Committee may determine that any Awards granted under the Plan shall be
subject to additional and/or modified terms and conditions, and the terms of the
Award shall be adjusted accordingly, as may be necessary to comply with or take
account of any securities, exchange control, taxation laws, regulations or
practice of any territory which may have application to the relevant
Participant.

ARTICLE X
MISCELLANEOUS

10.1



Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

10.2



No Right to Continued Employment.  Nothing contained in the Plan or in any Award
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of the Participant’s employment by, or consulting
relationship with, the Company or an Affiliated Company, or interfere in any way
with the right of the Company or Affiliated Companies, subject to the terms of
any separate employment agreement or other contract to the contrary, at any time
to terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an award. 
Any Participant who leaves the employment of the Company or an Affiliated
Company shall not be entitled to any compensation for any loss of any right or
any benefit or prospective right or benefit under this Plan which the
Participant might otherwise have enjoyed whether such compensation is claimed by
way of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

 



--------------------------------------------------------------------------------